J-A10035-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                         IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellee

                       v.

DASHAUN LAQUINN JAMISON

                            Appellant                    No. 1262 MDA 2013


            Appeal from the Judgment of Sentence March 25, 2013
           In the Court of Common Pleas of Northumberland County
             Criminal Division at No(s): CP-40-CR-00000068-2011


BEFORE: GANTMAN, P.J., MUNDY, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                                  FILED MAY 05, 2015

        Appellant DaShaun Laquinn Jamison appeals from the judgment of

sentence entered in the Northumberland County Court of Common Pleas.

Appellant’s counsel filed an Anders1 brief and a motion for leave to

withdraw as counsel. We conclude Appellant’s claim that he was denied his

right to counsel is not frivolous.        We further find counsel failed to comply

with the technical requirements of Anders and Santiago2 as to Appellant’s

denial of his right to counsel claim. We, therefore, deny counsel’s motion for

leave to withdraw as counsel and remand for counsel to prepare an



____________________________________________


1
    Anders v. California, 386 U.S. 738 (1967).
2
    Commonwealth v. Santiago, 978 A.2d 349 (Pa.2009).
J-A10035-15



advocate’s brief as to whether Appellant was denied the right to counsel.

We find the remaining issues raised in the Anders brief to be frivolous.

        On November 29, 2010, a criminal complaint charged Appellant with

two     counts   of   aggravated     assault,     two    counts    of   criminal   attempt

(aggravated assault), and two counts of simple assault. 3                   Police Criminal

Complaint at 2-3.        The complaint alleged that on November 18, 2010,

Appellant, a prisoner at the State Correctional Institution at Coal Township,

assaulted two correctional officers. Id. On January 4, 2011, public defender

James Rosini represented Appellant at a preliminary hearing. On March 31,

2011, Mr. Rosini filed a motion to withdraw, alleging Appellant failed to

cooperate     with    counsel,   insisted      counsel   file   frivolous   motions,   and

requested counsel issue subpoenas to witnesses who would not assist the

defense.     The motion also stated Appellant requested that Mr. Rosini

withdraw.     Motion to Withdraw, 3/31/2011, at ¶¶ 2-7.                 Although the trial

court scheduled a hearing on the motion to withdraw for April 21, 2011, it

granted the motion on April 15, 2011, ordered the court administrator to

appoint new counsel, and cancelled the hearing.                     Order, 4/15/2011.4

____________________________________________


3
    18 Pa.C.S. § 2702(a)(3), 901(a), and 2701(a)(1), respectively.
4
  The Anders brief, the Commonwealth, and the trial court repeatedly state
Mr. Rosini withdrew because he left the Public Defender’s Office. N.T.,
3/8/2012, at 3, 7; N.T., 5/23/2012, at 3 (stating John Broda was Appellant’s
second counsel); Opinion, 1/6/2014, at 1 n.2; Anders Brief at 9; Appellee’s
Brief at 3. Further, the trial court did not rely on Mr. Rosini’s motion to
(Footnote Continued Next Page)


                                            -2-
J-A10035-15



Following Mr. Rosini’s departure, Michael Seward from the Public Defender’s

Office represented Appellant.

       On July 7, 2011, the trial court scheduled Appellant’s trial for

November 7, 2011.          Trial Order, 7/7/2011.         The trial court ordered that

pretrial motions be filed within 60 days.                 Id.     On October 14, 2011,

Appellant filed a pro se motion for appointment of new counsel.                        On

November 4, 2011, Mr. Seward filed a motion for leave to withdraw from

representation. On November 10, 2011, Mr. Seward filed an application for

a   trial   continuance      because     he      was   awaiting    additional   discovery.

Application for Trial Continuance, 11/10/2011.              On January 10, 2012, the

trial court scheduled a pretrial conference for February 3, 2012.                Criminal

Pretrial Order, 1/10/2011.5         On February 6, 2012, Appellant filed a pro se

application for a continuance requesting additional time to obtain counsel.

Application for Continuance, 2/6/2012.                 That same day, the trial court

appointed John Broda, also from the Public Defender’s Office, to represent

Appellant.6

                       _______________________
(Footnote Continued)

withdraw when it found Appellant was not denied his right to counsel.
Opinion, 1/6/2012, at 1-2.
5
  The trial court had issued prior orders scheduling trial and/or pretrial
proceedings on various dates in January and February.
6
  This order was dated January 3, 2012, but filed February 6, 2012. It
states the trial court “previously granted Defendant’s Motion to Remove
Counsel/Defense Counsel’s Motion to Withdraw.” Order, 2/6/2012.



                                              -3-
J-A10035-15



     On February 10, 2012, Mr. Broda filed a motion for leave to withdraw

as counsel. On March 8, 2012, the Honorable Robert B. Sacavage conducted

a hearing on Mr. Broda’s motion. At the hearing, the following occurred:

        THE DEFENDANT:       Your Honor, the rationale for Mr.
        Seward was that he wasn’t communicating with me, he
        was disagreeing as far as receiving certain evidence that I
        think we would need for trial, he didn’t want to go to trial.

        THE COURT: So I granted your motion and appointed
        somebody else for you.

        THE DEFENDANT: But I feel as though Mr. Broda – he’s
        from the same office – and as soon as I talked to Mr.
        Broda, he said him and Mr. Seward had already talked
        about it. I said I felt as though it’s a conflict that he’s from
        the same office. I challenged Mr. Seward on his – his
        competence and I just feel that it’s a conflict of interest.

        ...

        MR. BRODA: I don’t believe it’s the nature of that. Again,
        I believe it’s a personal conflict with Mr. – as [Mr.]
        Seward’s – I don’t mean to put words in Mr. Jamison’s
        mouth, but I believe he wasn’t happy with Mr. Seward’s
        representation in the way he was handling his case.

        THE DEFENDANT: That’s correct.

        MR. BRODA: So that’s –

        THE COURT: Why do you think Mr. Broda can’t help you?

        THE DEFENDANT: Because the conflicts office, I just don’t
        think that they’re correctly representing me. And like I
        said, I feel as though Mr. Seward felt some type of way as
        far as how I challenged his – you know, his competence.
        And like I said, as soon as I talked to Mr. Broda, it seemed
        like they already had discussion about my case already
        [sic].

        THE COURT: Well, I would expect that they would have
        to, whoever the prior counsel was. In fact –



                                     -4-
J-A10035-15


       THE DEFENDANT: No, I mean –

       THE COURT: -- the rules of ethics require[] that a lawyer
       who is assuming the case –

       THE DEFENDANT: I don’t mean it – I mean, as far as not
       wanting to take this case to trial, that’s the first thing, it
       don’t seem like he had any confidence in it. Like Mr.
       Seward has already said like this is a loss or its not triable,
       I should take a plea. They want me to take an open plea.
       I feel as though it’s a conflict in that aspect, that’s just
       how I feel.

       ...

       MR. BRODA:       I did advise him of my opinion of his
       defense.

       THE DEFENSE: His opinion was the same as Mr. Seward.
       That’s why I feel as though they already talked and Mr.
       Seward’s already, you know, put in his mind that I need to
       take a plea. His opinion was the same thing, if not exactly
       what Mr. Seward was saying. That’s just how I feel.

       THE COURT: Okay.

       THE DEFENDANT: I know I can't pick what attorney I have,
       I understand that, I just want an attorney that's going to
       represent me. I’m ready for trial. That’s the first thing I
       say, I’m trying to go to trial. I’m not trying to take no
       plea. So for someone to keep trying to convince me to
       take a plea — I’m not guilty, why should I plead guilty to
       something I didn’t do.

       I also got a problem, Mr. Broda said he’s been to trial like
       fifteen times and only won two. Well, I need a lawyer
       that’s going to represent me and willing — that has
       experience in trial, that’s going to fight for me.

       THE COURT: Well, the Court will — and this is your last
       opportunity to reconsider your decision because I am not
       inclined to just keep removing lawyers and appointing
       somebody that you’re going to wait us out until you are
       happy with [sic].     There are two individuals — three
       individuals, the first one left the case through other
       employment; the second one, you disagreed with their
       performance; now, what I’m hearing here is another

                                    -5-
J-A10035-15


         performance-related argument. So you either have Mr.
         Broda, or if you don’t want him around, I will allow him to
         withdraw and appoint him as standby counsel and you can
         represent yourself.

         THE DEFENDANT: That’s my only choice?

         THE COURT: Well, you can take Mr. Broda. I’m not going
         to appoint another person. But I will assign — if you're
         going to be representing yourself, I will require him to be
         in the courtroom, anytime you can reconsider bringing him
         back and he will be readily available for you. So, do you
         want him to withdraw?

         THE DEFENDANT: I don’t want to represent myself, I don’t
         know the law, I guess I’m forced to stay with Mr. Broda.

         THE COURT: Mr. Broda, you will continue to – Mr. Broda, I
         will deny your motion to withdraw.

N.T., 3/8/2012, at 3-8.

      On March 23, 2012, the trial court scheduled a pretrial conference for

May 4, 2012, jury selection for May 7, 2012, and trial for May 18, 2012.

Criminal Pretrial Order, 3/23/2012. On May 7, 2012, the Honorable Charles

H. Saylor conducted jury selection for Appellant’s trial. At the jury selection,

Mr. Broda requested a sidebar conference, which Appellant attended.         The

following exchange occurred:

         MR. BRODA: Yes, Your Honor. Mr. Jamison told me in his
         letter before and he’s telling me again to make a
         statement to the judge. I mentioned that – he’s saying
         he’s not ready to proceed to trial. I mean, judge made a
         pretrial determination –

         ...

         MR. BRODA:      Okay.    Your Honor, the judge made a
         determination that the case is ready to go to trial. Mr.
         Jamison is saying he’s not ready to proceed.

         THE COURT: And the – well, what’s the basis.

                                     -6-
J-A10035-15


        MR. BRODA:      Well, he’s wanting – asking me to file
        motions and saying he has inmates from other institutions
        he wants to have subpoenaed and that hasn’t been
        completed for this case to go to trial.

        THE COURT: When is the trial scheduled for?

        MR. BRODA: May 18th.

        THE COURT: So that’s 11 days off so we will pick the jury
        today and whatever motions you – you want to file
        between now and then, you can do so but we will – I think
        perhaps many of them can be between now and the 18th,
        but we’ll proceed today.

N.T., 5/7/2012, at 3-4.    The jury selection briefly resumed before the

following exchange occurred at sidebar:

        THE DEFENDANT:         I don’t understand why it wasn’t
        brought up at the pretrial. If it was brought up at pretrial
        then this all would have been addressed. I would like all
        this to be on record because of dealing with Mr. Broda.

        I requested Mr. Broda to file a habeas corpus on the
        grounds that the Commonwealth didn’t present enough
        evidence on the charges held for trial. He failed to do that.
        I requested Mr. Broda to file an omnibus pretrial motion[]
        requesting an appointment of an investigator for this case.
        He failed to do that.       Dismiss all the charges and
        information. He failed to do that. Sequester enough
        evidence. He failed to do that.

        Continuously prepare for trial, he’s failed to do that. I
        requested Mr. Broda to file a subpoena for [personnel] files
        of all officers and CO’s that would testify in this case to
        prepare for my defense.

        THE COURT:     Let me – you’re reading from something,
        right?

        THE DEFENDANT: Yes, sir.

        THE COURT: How about if you just submit that?

        THE DEFENDANT: What?



                                    -7-
J-A10035-15


       THE COURT: How about if you just submit that?

       THE DEFENDANT: This is a rough draft, Your Honor. It’s
       just a rough draft. I prepared it for pretrial. It’s not that
       long. It’s only –

       THE COURT: What I told Mr. Broda was we pick the jury
       and then we’ll consider whatever motions he wants to file.

       THE DEFENDANT: But he’s not filing any. He’s telling me
       –

       THE COURT: He has the opportunity to file these motions.

       THE DEFENDANT: But he’s telling me he’s not going to file
       them, Your Honor.

       THE COURT: Well –

       THE DEFENDANT: He’s told me straight up.

       THE COURT: We’re going to pick the jury today.

       THE DEFENDANT: All right. So if we pick the jury today
       and then it would be standby and then if we don’t get
       these filed, the things that we’re requesting at the time of
       trial, will it be continued?

       THE COURT: We will deal with those all those motions at
       some point, but we’re picking the jury.

       THE DEFENDANT: I don’t understand that because then
       with the rules of court I thought these motions have to be
       filed before – before – seven days before pretrial, which is
       why I told Mr. Broda to file them. So how is it that we file
       them between now and a trial?

       THE COURT: We’ll deal with any other motions at that
       time. The jury will be picked.

       THE DEFENDANT: I would at least like to read the rest of
       this so that it could be on the record.

       THE COURT: Okay. Keep your voice down.

       THE DEFENDANT: All right. Where did I stop at? I
       stopped at Mr. – I was requesting Mr. Broda to file a
       subpoena for [personnel] files of all officers and CO’s that
       would testify in this case and prepare for a defense. I

                                   -8-
J-A10035-15


       think I have a right to those files. Mr. Broda failed to do
       that. He failed to contact me since the denial of the
       motion for Mr. Broda to withdraw as defense counsel. Mr.
       Broda has not spoken to –

       MR. TOOMEY: What was that last one?

       THE DEFENDANT: Mr. Broda has failed to contact me since
       the denial of the motion to withdraw as he – when we had
       the motion to withdraw as my defense counsel. Mr. Broda
       has not spoken with me about any trial strategy.

       I requested Mr. Broda to file subpoenas to have any of the
       officers who can testify for this case. He’s failed to do
       that.   And the last one, Mr. Broda has failed to file
       transportation orders for all the prison witnesses that’s
       needed for trial. I requested Mr. Broda to provide me with
       a copy of the [b]ill of [p]articulars and he failed to do that.

       I filed a motion myself requesting the [b]ill of [p]articulars
       and I still haven’t gotten that.

       THE COURT: I understand – is that [President] Judge
       Sacavage who already ruled this that it’s ready for trial?

       MR. TOOMEY: Your Honor, we have – we had – he filed a
       motion that he wanted to represent himself or Mr. Broda to
       withdraw.

       THE DEFENDANT: May I ask –

       MR. TOOMEY: And the judge gave him the option of either
       he’s going to have Mr. Broda as his attorney or he could
       represent himself and have Mr. Broda as standby. He
       elected at that time – correct me if I’m wrong.

       THE DEFENDANT: I elected to keep Mr. Broda because I
       don’t know nothing about the law. But at the same time
       Mr. Broda is refusing – he’s telling me straight to my face
       that he’s not going to file none of these motions.

       THE COURT: Did you tell that – at the earlier sidebar with
       Mr. Broda, didn’t you say that [President] Judge Sacavage
       ruled that this case was ready to go to trial?

       MR. TOOMEY: He said it’s – he said it’s ready for trial. I
       said, it’s an old case. November of 2010 was when the


                                    -9-
J-A10035-15


       incidents happened and I’m ready for trial. I have my
       witnesses subpoenaed, Mr. Broda had subpoenaed certain
       inmates from the State Correctional Institution, I filed a
       motion [in] limine that I wanted an offer of proof as to
       what these inmates were going to say because their
       inmates and it’s a security risk for the courthouse to have
       all these SCI inmates in our county jail and county facilities
       waiting for testimony.      I was coordinating with the
       Correctional Institution of Coal Township to have a video
       conference to determine that the admissibility –

       THE COURT: But question was [sic] these issues have
       already been ruled on?

       THE DEFENDANT: No, they have not.

       MR. TOOMEY: He has not filed any other motions.

       THE COURT: There’s no –

       THE DEFENDANT:         And that is because Mr. Broda is
       refusing to file these motions. How can I prepare my –
       how can I fight this case if I don’t have the records of the
       officers? This is case is based [sic] solely on the testimony
       of the officers.

       THE COURT:      But all the – all the witnesses are being
       brought in.

       THE DEFENDANT: No.

       THE COURT:     You’ve subpoenaed everybody and is [sic]
       ready to go?

       MR. TOOMEY: Yes, sir.

       THE COURT: And you have some witnesses that you want
       to subpoena?

       THE DEFENDANT: Yes. I have more witnesses.               Staff
       members that were there.

       THE COURT:      You can do that by May 18th so we can
       proceed.

       THE DEFENDANT: He’s telling me no.

       THE COURT: Okay. I made –


                                   - 10 -
J-A10035-15


          THE DEFENDANT: Are you going to order him to do that?
          He’s telling me no. Are you going to order him to file the
          motions that I asked and subpoena the witnesses?

          THE COURT: I can’t order him to do that. We’re here for
          purposes of jury selection and we’re going to proceed with
          the jury selection. That’s all.

N.T.5/7/2012, at        6-12.      Following   the   above   exchange, Mr.   Broda

represented Appellant at jury selection.

       On May 11, 2012, while still represented by Mr. Broda, Appellant filed

a “Motion for the Subpoena of Witnesses” and a “Motion for the Subpoena of

Documents and Records,” and on May 15, 2012, Appellant filed an “Omnibus

Pretrial Motion for Relief.”

       On May 21, 2012,7 Appellant filed a pro se motion to withdraw counsel

and Mr. Broda filed a motion to withdraw as counsel.              That same day,

Appellant filed a motion for continuance. On May 23, 2012, the Honorable

William Harvey Wiest held a hearing. The following exchange occurred:

          [THE COURT]: Mr. Jamison, again, on the same day that
          Mr. Broda filed, May 21st, you filed a handwritten motion to
          withdraw counsel, I believe, requesting the same thing,
          that Mr. Broda no longer be involved in your case and that
          you be allowed to proceed pro se; is that correct?

          [APPELLANT]: That is correct.

          [THE COURT]: Okay. Anything else you would like to say
          about that?


____________________________________________


7
   It appears Appellant’s trial was continued from the May 18, 2012 trial
date. The certified record, however, does not contain an order continuing
the trial or setting a new trial date.



                                          - 11 -
J-A10035-15


       [APPELLANT]: Well, I was wondering, I was requesting
       within the motion – I was asking for a new counsel. If
       that’s not for not, then I will proceed pro se. I was already
       shot down once by [President Judge] Sacavage for new
       counsel, so if I’m going to be shot down again, I’ll proceed
       pro se.

       [THE COURT]: It’s the second counsel you have had.
       When your counsel is appointed, you don’t have the
       choices that you do if you are hiring counsel on your own.

       I’m not going to appoint new counsel for you, but I will
       appoint Mr. Broda to remain as stand-by counsel. You will
       be conducting your own trial, but he will be in the
       courtroom, so that if at any point you have any questions
       you would like to confer with him on, you will have that
       opportunity. But he will not take an active role in it; only
       to consult with you.

       [APPELLANT]: All right. I understand that. I understand
       that. Would it be possible that I be appointed another
       different stand-by counsel? Me and Mr. Broda just don’t
       see eye to eye. He disagree with me on everything.

       [THE COURT]: No, sir. Again, this is your second counsel.
       We have done what we needed to in appointing counsel for
       you. We do not have to keep appointing new ones.

       In addition – I know this is not on the schedule – but you
       had several motions filed, handwritten motions filed, the
       11th of May two of them and one on the 15th of May,
       entitled motion for subpoena of witnesses, motion for
       subpoena of documents and records, and the last one
       omnibus pretrial motion for relief.

       [APPELLANT]: That’s what I filed for a continuance on.

       [THE COURT]: That is part of the omnibus pretrial. I’m
       going to deny all of these motions on the basis that they
       are not timely filed. We have a jury selected. We are
       going to go ahead with the jury trial on Friday. All the
       witnesses that you subpoenaed, the arrangements have
       been made for them to be here, so it will not be delayed.
       It will occur on Friday as scheduled.




                                  - 12 -
J-A10035-15


        [APPELLANT]: I disagree that it is timely filed now to
        represent myself [sic]. I know I have to – how am I not
        supposed to be prepared for trial, seeing how Mr. Broda
        and I disagreed on the motions? You yourself told me you
        gave me leave of court at jury selection to file the motions.

        [THE COURT]: I did not conduct jury selection.

        MR. TOOMEY: It was Judge Saylor.

        MR. JAMISON: He gave me leave of court to file all the
        motions necessary. That’s the reason I filed them myself,
        because Mr. Broda refused to file them.

        ...

        THE COURT: So all these motions are going to have to be
        ruled upon?

        ...

        [THE COURT]: Are you prepared, Mr. Jamison, to defend
        those motions or to present those motions and any
        testimony required with them now?

        [APPELLANT]: No, I am not, Your Honor.

        ...

        THE COURT: After consideration with my law clerk and the
        statement made by Judge Saylor at the time of jury
        selection, I’m going to grant [Appellant] an opportunity to
        present his motions. We will schedule a half day for it as
        soon as possible. Of course, you will have notice of when
        that half day is going to be. It probably will not be until
        sometime next month.

        Of course, that means a delay in the trial.

N.T., 5/23/2012, at 2-5.

     Appellant filed additional pro se pre-trial motions.     On August 30,

2012, Judge Saylor held a hearing on Appellant’s motions, which he denied.




                                   - 13 -
J-A10035-15



       On February 11, 2013,8 prior to jury selection, the following exchange

occurred in the chambers of President Judge Sacavage:

          THE COURT: Now, you have a right to remain silent. You
          understand your rights of a trial. You don’t have to put on
          a defense, you don’t have to call any witnesses. If you
          choose to present a defense, then – and you choose to
          testify, your character then comes into –

          THE DEFENDANT: I understand that.

          THE COURT: – issue. Also the – you have – I think I
          discussed this with you at an earlier time. Your decision to
          represent yourself is up to you. You’re an intelligent,
          competent adult, and – but you must be responsible and
          follow the same rules of trial that anyone has to.

          THE DEFENDANT: I understand, sir.

          THE COURT: So –

          MR. TOOMEY: Was there a waiver of his right to have an
          attorney represent him, a written waiver?

          THE DEFENDANT: I waived my rights in front of –

          MR. TOOMEY: I thought there may have to be a written
          waiver.

          THE DEFENDANT:        Well, I filed the motion myself to
          withdraw counsel and everything. I have the motion here,
          I believe, Your Honor.

          THE COURT:       Here’s an August 21st, 2012, footnote
          number one. Defendant’s motion to withdraw counsel was
          filed May 21st, 2012, is moot as the defendant has elected
____________________________________________


8
  Between September 2012 and February 2013, Appellant filed various
motions, which Judge Saylor ruled upon in a January 25, 2013 order. He
granted Appellant’s motion for communication, denied his motion for
reconsideration, denied his motion for disqualification, and granted in part
and denied in part his motion for additional juror information questionnaires.
Order, 1/25/2013. In addition, trial was continued on various occasions.



                                          - 14 -
J-A10035-15


       to represent himself and [Mr.] Broda has been appointed
       standby.

       THE DEFENDANT: Did we have a hearing that day in front
       of [Judge] Wiest, and he asked me, do I want to represent
       myself. Because I had filed the motion and then we had
       the hearing. Remember we had the hearing, and he asked
       me if I wanted to represent myself, so I understand
       everything.

       THE COURT: I think the District Attorney’s asking about –
       it’s a one page written form. The form advises you of your
       right to counsel. It discusses what an attorney can do for
       you. I will go over the contents of it at this point.

       The Court has to make a decision that you’re – has to
       agree that you should represent yourself because you are
       making an intelligent, voluntary, competent, knowing
       decision to do so, and that had never really come into
       play. My observations of you are that you are competent,
       intelligent, and you’re doing this voluntarily.

       An attorney – you had previous attorneys before
       representing you, so in your experience you have some
       idea, I take it, as to what attorneys can do for you. Is that
       correct?

       THE DEFENDANT: Yes, I do.

       THE COURT: An attorney can help pick a jury, can file
       motions on your behalf. And this is a 2011 case. There
       have been many motions filed and disposed of. Your
       attorney can cross-examine witnesses that are brought
       against you.     An attorney can [negotiate] a plea
       agreement, could represent you at trial, represent you on
       appeal, make objections to evidentiary matters, to
       procedural matters, so that they can be preserved for later
       review at the appellate court level.

       He can make opening statements, closing arguments
       during the trial, and generally represent you and protect
       your rights under the constitution at all stages of the
       proceedings. And you are aware of this?

       THE DEFENDANT: Yes.



                                  - 15 -
J-A10035-15


          THE COURT:       And there has been attorneys [sic]
          appointed, and at this juncture Mr. Broda was appointed
          by this Court in August to act as standby counsel.
          Correct?

          THE DEFENDANT: Yes.

          THE COURT: And he is here. He’s in the room here at the
          time. And, Mr. Broda, for the record you are still standby
          counsel, are you not?

          MR. BRODA: Yes, Your Honor.

          THE COURT: So you will be sitting in the courtroom
          behind the defendant.

          MR. BRODA: Yes, Your Honor.

          THE COURT: If you wish to change your mind, take him
          on as counsel, you may do so at any time.

          THE DEFENDANT: I understand, Your Honor.

          THE COURT: I’m satisfied that he can represent himself.

N.T., 2/11/2013, at 10-13.

       A jury convicted Appellant of one count of aggravated assault and

acquitted him of all other charges. Verdict, 2/25/2013. On March 25, 2013,

the trial court sentenced Appellant to three to six years’ imprisonment. On

April 5, 2013, Appellant filed post-sentence motions, which the trial court

denied on May 13, 2013.           On July 11, 2013, a letter from Appellant to

President Judge Sacavage was docketed.9            That same day, the trial court

issued an order treating the letter as a motion for allowance of appeal nunc

pro tunc, granting the motion, and ordering the clerk of courts to file
____________________________________________


9
 The letter stated Appellant filed a notice of appeal on May 28, 2011 and
had the prison cash slips as proof of filing.



                                          - 16 -
J-A10035-15



Appellant’s notice of appeal.    On August 2, 2013, Appellant filed a pro se

concise   statement    of   errors   complained   of   on   appeal   pursuant   to

Pennsylvania Rule of Appellate Procedure 1925(b) and the trial court issued

its Rule 1925(a) opinion on January 6, 2014.

     On May 30, 2014, Appellant filed an application for appointment of

counsel. On June 18, 2014, this Court ordered that the trial court appoint

counsel to represent Appellant on appeal. The trial court appointed counsel

on July 21, 2014. On November 14, 2014, counsel filed an Anders brief and

a motion for leave to withdraw.

     The Anders brief raises the following issues:

          1. Denial of Right to Counsel: The [trial court] erred in not
          providing counsel to [Appellant] at trial.

          2. Excluded Hearsay: The [trial court] erred in excluding
          certain hearsay evidence which [Appellant] wished to use
          at trial.

          3. Motion to Suppress: The [trial court] erred in not
          suppressing video footage.

          4. Brady Violation: The trial court erred in not sanctioning
          the Commonwealth for untimely disclosure of certain video
          footage.

          5. Inconsistent Verdict: The guilty verdict should be
          thrown out as inconsistent with the acquittal on the other
          charges.

          6. Evidence Not in Possession of the Jury: The [trial court]
          erred in not allowing the jury to possess certain evidence
          in deliberations.

          7. Weight and Sufficiency of the Evidence: The verdict was
          contrary to the weight and sufficiency of the evidence.



                                      - 17 -
J-A10035-15



Anders Brief at 6 of 20.

       When appellate counsel files an Anders brief, we must conduct an

independent review of the record to ensure there are no non-frivolous

arguments that could be raised on appeal.10        See Santiago, 978 A.2d at

359 (reviewing court must make independent determination of merits of

appeal).

       Our Supreme Court has stated the:

           [L]ack of merit in an appeal is not the legal equivalent of
           frivolity. Anders “appears to rest narrowly on the
           distinction between complete frivolity and absence of
           merit. The latter is not enough to support either a request
           by counsel to withdraw, nor the granting of such a request
           by the court.”

Commonwealth v. Greer, 314 A.2d 513, 514 (Pa.1974) (quoting ABA

Project on Standards for Criminal Justice, Standards Relating to the Defense

Function § 8.3, commentary at 297 (Approved Draft, 1971)); accord

Commonwealth v. Edwards, 906 A.2d 1225, 1231 (Pa.Super.2006).

Further, this Court has stated:

           Our system of appellate review is based upon the notion
           that an adversarial process will best advance the interests
           of the parties and the development of the law. In this
           process, each side is expected to make its best
           argument(s) and the appellate court decides which
           argument is of greater merit. It appears that unless a
           position is without question defeated by existing caselaw,
           an appointed counsel should advance the best argument
____________________________________________


10
  Counsel must also comply with the technical requirements of Anders and
Santiago. We discuss these requirements below.



                                          - 18 -
J-A10035-15


         he/she is capable of constructing and allow the appellate
         court to make the ultimate determination that the
         argument lacks merit. It may be that counsel believes
         that the argument advanced is unlikely to ultimately
         prevail. Nevertheless, this does not mean that the appeal
         is wholly frivolous.

Commonwealth v. Kearns, 896 A.2d 640, 647 (Pa.Super.2006).

      Appellant’s first issue maintains Appellant was denied his right to

counsel. We find this issue is not wholly frivolous.

      The trial court found:

         [Appellant] first claims that his right to effective assistance
         of counsel was violated and claims that he was allowed to
         proceed pro se without the benefit of a Court colloquy as
         to the knowing, voluntary and intelligent waiver of counsel.
         The facts underlying [Appellant’s] representation status
         belie his claim. [Appellant] was represented by three
         separate attorneys during the course of proceedings in this
         case.2
            2
              [Appellant’s] first attorney, from the Public Defender’s
            office, left the office for another position, at which point
            [Appellant] was assigned to [Mr.] Michael Seward. At
            some point, [Appellant] and his new counsel did not see
            eye to eye, at which point his request for new counsel
            was granted and he was assigned to [Mr.] John Broda.
            [Appellant] then attempted several times to dismiss [Mr.]
            Broda, culminating in his status as set forth above.

           Of equal importance is that the request to proceed pro
           se be unequivocal. While this court has not considered
           when a request to proceed pro se is deemed
           “unequivocal” a review of federal case law reveals that
           the courts generally consider a myriad of factors in
           concluding whether a request was unequivocal
           including: whether the request was for hybrid
           representation, see, e.g., [United States v.
           Callwood, 66 F.3d 1110, 1113 (10th Cir. 1995)], or
           merely for the appointment of standby or advisory
           counsel, [United States v. Baker, 84 F.3d 1263, 1267
           (10th Cir.1996)]; the trial court’s response to a
           request, [United States v. Hernandez, 203 F.3d 614

                                      - 19 -
J-A10035-15


            (9th Cir. 2000)]; whether a defendant has consistently
            vacillated in his request, Brown v. Wainwright, 665
F.2d 607 (5th Cir. 1982); and whether a request is the
            result of an emotional outburst, Jackson v. Ylst, 921
F.2d 882 (9th Cir. 1990); see also Reese v. Nix, 942
F.2d 1276 (8th Cir. 1991) (finding that request that
            was merely an impulsive response to the trial court’s
            denial of a request for new counsel was not
            unequivocal). The essence of these cases is that the
            inquiry surrounding whether a request to proceed pro
            se is unequivocal is fact intensive and should be based
            on the totality of the circumstances surrounding the
            request.

          Commonwealth v. Davido, [868 A.2d 431 (Pa.2005)].

          Here, [Appellant] elected to proceed with standby counsel,
          and standby counsel was available to him at all times. He
          consulted with standby counsel several times during
          various proceedings, up to and including jury selection and
          trial. Thus, [Appellant’s] right to counsel was not violated,
          and the [trial court] was not obligated to conduct a
          colloquy, although it in fact did so.

Opinion, 1/6/2012, at 1-2.11

       The Anders brief maintains, without citing any case law, that

Appellant was not denied his right to counsel. It notes Appellant had three

court-appointed attorneys.         The Anders brief reasons that the trial court

appointed stand-by counsel, Appellant was not aggrieved by the stand-by

counsel arrangement, Appellant did not object when the court reminded him

that he chose to proceed pro se, and Appellant “ably represented himself at

trial and won acquittal on 5 of 6 counts.”         The Anders brief further states
____________________________________________


11
   The trial court opinion is not paginated. All page numbers are supplied by
this Court.




                                          - 20 -
J-A10035-15



that “as the [trial court] note[d] in its [o]pinion, Mr. Broda was present

throughout and was consulted by [Appellant],” and “[the trial court] had

conducted an adequate colloquy with [Appellant].”     Anders Brief at 9-10.

Counsel did not conduct any analysis of the colloquy the court allegedly

conducted; he merely relied on the trial court’s conclusion that it conducted

an adequate colloquy.12

       The Sixth Amendment to the United States Constitution and Article I,

Section 9 of the Pennsylvania Constitution provide defendants with the right

to counsel for his or her defense. Commonwealth v. Lucarelli, 971 A.2d
1173, 1178 (Pa.2009) (quoting Rothgery v. Gillespie County, --- U.S. ---,

128 S. Ct. 2578, 2583 n. 8, 171 L. Ed. 2d 366 (2008) and Commonwealth v.

McDonough, 812 A.2d 504, 506 (Pa.2002)).              The right to counsel,

however, is not absolute. Id. (quoting Commonwealth v. Randolph, 873
A.2d 1277, 1282 (Pa.2005)).

       A defendant who seeks court-appointed counsel “does not have a right

to choose the particular counsel to represent him.”      Commonwealth v.

Rucker, 761 A.2d 541, 542 n.1 (Pa.2000) (citing Commonwealth v.

Moore, 633 A.2d 1119, 1125 (Pa.1993)). After counsel has been appointed,



____________________________________________


12
   The Commonwealth concedes the trial court did not conduct a proper
colloquy and argues Appellant forfeited his right to counsel. Appellee’s Brief
at 3 (noting the colloquy did not comply with all requirements of
Pa.R.Crim.P. 121).



                                          - 21 -
J-A10035-15



the defendant cannot “change to other assigned counsel unless a substantial

reason exists for the change.” Id. (citing Pa.R.Crim.P. 316(c)(ii)).

      A defendant can waive or forfeit his right to counsel. Lucarelli, 971
A.2d at 1178-79. Our Supreme Court has explained:

         Waiver is “an intentional and voluntary relinquishment of a
         known right.” By contrast, forfeiture . . . does not require
         that the defendant intend to relinquish a right, but rather
         may be the result of the defendant’s “extremely serious
         misconduct” or “extremely dilatory conduct.”

Id. at 1179 (internal citations omitted).

      If a defendant seeks to waive his right to counsel, “the judge shall

ascertain from the defendant, on the record, whether this is a knowing,

voluntary, and intelligent waiver of counsel.” Commonwealth v. Phillips,

93 A.3d 847, 852 (Pa.Super.2014) (citing Pa.R.Crim.P. 121(c)). The waiver

colloquy must “contain a clear demonstration of the defendant’s ability to

understand the questions posed to him during the colloquy.”          Id. (quoting

Commonwealth v. McDonough, 812 A.2d 504, 507 n.1 (Pa.2002)).                    A

trial court must “fully advise the accused [of the nature and elements of the

crime]   before   accepting   waiver    of   counsel.”   Id.   at   853   (quoting

Commonwealth v. Clyburn, 42 A.3d 296, 299 (Pa.Super.2012) (emphasis

deleted and alteration in original). Pennsylvania Rule of Criminal Procedure

121 governs waiver of the right to counsel and provides:

         (2) To ensure that the defendant’s waiver of the right to
         counsel is knowing, voluntary, and intelligent, the judge or
         issuing authority, at a minimum, shall elicit the following
         information from the defendant:


                                       - 22 -
J-A10035-15


           (a) that the defendant understands that he or she
           has the right to be represented by counsel, and the
           right to have free counsel appointed if the defendant
           is indigent;

           (b) that the defendant understands the nature of the
           charges against the defendant and the elements of
           each of those charges;

           (c) that the defendant is aware of the permissible
           range of sentences and/or fines for the offenses
           charged;

           (d) that the defendant understands that if he or she
           waives the right to counsel, the defendant will still be
           bound by all the normal rules of procedure and that
           counsel would be familiar with these rules;

           (e) that the defendant understands that there are
           possible defenses to these charges that counsel
           might be aware of, and if these defenses are not
           raised at trial, they may be lost permanently; and

           (f) that the defendant understands that, in addition
           to defenses, the defendant has many rights that, if
           not timely asserted, may be lost permanently; and
           that if errors occur and are not timely objected to, or
           otherwise timely raised by the defendant, these
           errors may be lost permanently.

Pa.R.Crim.P. 121(A)(2).    The trial court must further inquire “about the

defendant’s age, educational background, and basic comprehension skills.”

Phillips, 93 A.3d at 853 (citing Pa.R.Crim.P. 121(C)).     Further, this Court

reviews “the totality of the relevant circumstances only after we decide the

trial court has met the minimum requirements of Rule 121, to determine

whether the defendant’s waiver of the constitutional right to counsel was a

knowing, voluntary, and intelligent waiver.” Id. at 854.




                                    - 23 -
J-A10035-15



     In Lucarelli, our Supreme Court held that Rule 121 does not apply

where a defendant forfeits his right to counsel. 971 A.2d at 1179. The Rule

applies only where the defendant waives his right to counsel.         Id.    The

Court held a defendant forfeits his right to counsel where his “course of

conduct demonstrates his or her intention not to seek representation by

private counsel, despite having the opportunity and financial wherewithal to

do so.” Id. It further noted that:

        Upon examining the jurisprudence developed by other
        jurisdictions regarding forfeiture of the right to counsel, we
        observe that defendants have been held to have forfeited
        the right to counsel where they have either engaged in
        physically abusive and threatening conduct, or have
        engaged in dilatory conduct. See e.g., Minnesota v.
        Lehman, 749 N.W.2d 76, 81-82 (Minn.Ct.App.2008),
        review denied, 2008 Minn. LEXIS 478 (Minn. filed August
        5, 2008) (collecting cases and holding that defendant
        forfeited his right to court-appointed counsel where
        defendant attacked and beat the attorney in open court);
        Bultron v. State, 897 A.2d 758 (Del.2006) (holding that
        defendant forfeited his right to counsel where he engaged
        in ongoing abuse of his attorney and requiring defendant
        to proceed pro se at trial); Wilkerson v. Klem, 412 F.3d
449, 454 (3d Cir. 2005) (holding that a defendant who had
        been duly notified of the date of his trial, who had been
        advised to obtain counsel in sufficient time to be ready for
        trial, and who appeared on the scheduled date without
        counsel and with no reasonable excuse for his failure to
        have counsel present, forfeited his right to counsel).

Id. at 1179-80.

     In Commonwealth v. Kelly, this Court found a defendant who was

appointed   counsel   forfeited   his     right   to   counsel.   5 A.3d 370

(Pa.Super.2010). We reasoned:



                                        - 24 -
J-A10035-15


          Kelly was a criminal defendant who had been unwilling to
          cooperate with all three counsel assigned to him; who
          argued all counsel were incompetent because they refused
          to argue what he believed was the law; who, the day after
          his pro se motion to withdraw his first guilty plea was
          granted, filed pro se an omnibus pre-trial motion seeking
          suppression of evidence on a ground the trial court had
          already addressed (validity of search warrant); who
          wanted a counsel, but only one who would please him;
          who treated appointed counsel with disdain; whose trial
          had been already postponed because he could not agree
          with assigned counsel (counsel 2); who had been warned
          by the trial court that failure to cooperate with assigned
          counsel (counsel 3) would result in him representing
          himself pro se at trial; who sought to have other counsel
          appointed to him (who would have been counsel 4) and
          postpone the trial instead of trying to cooperate with
          counsel 3; and who clearly was not interested in listening
          closely [to] what [the trial judge] was telling him,
          consumed as he was in making his point counsel were
          ineffective and he knew the law better than assigned
          counsel.

Id. at 381-82.13


____________________________________________


13
   The court in Kelly noted the case differed from Lucarelli and the other
Pennsylvania forfeiture cases because, in Kelly, the defendant was eligible
for court-appointed counsel. 5 A.3d at 379 n.7.

The Kelly court also noted a “hybrid situation” where a defendant loses his
right to counsel, stating:

          [T]here is a hybrid situation (“waiver by conduct”) that
          combines elements of waiver and forfeiture.        Once a
          defendant has been warned that he will lose his attorney if
          he engages in dilatory tactics, any misconduct thereafter
          may be treated as an implied request to proceed pro se
          and, thus, as a waiver of the right to counsel.

          ....
(Footnote Continued Next Page)


                                          - 25 -
J-A10035-15



      The trial court did not conduct a proper colloquy of Appellant at any

stage of the proceedings.          Although President Judge Sacavage inquired as

to some elements of Rule 121 prior to the February 11, 2013 jury selection,

his colloquy was not complete. He did not ensure Appellant understood the

nature of the charges, the elements of each charge, or the permissible range

of sentences of the charges. He did not inform Appellant there were possible

defenses that counsel might be aware of which would be permanently lost if

not raised or that Appellant had rights that would be lost permanently if not

timely raised, and he did not advise Appellant his right to challenge errors

would be lost permanently if not timely asserted. N.T., 2/11/2012, at 10-

13.   Further, the trial court did not inquire about the defendant’s age,

educational background, and basic comprehension skills. Because the trial

court failed to comply with the minimum requirements of Rule 121, and

failed to inquire as to Appellant’s background, Appellant did not waive his

                       _______________________
(Footnote Continued)

          These are not “waiver” cases in the true sense of the word.
          In many situations there will be defendants who engage in
          dilatory conduct but who vehemently object to being
          forced to proceed pro se. These defendants cannot truly
          be said to be “waiving” their Sixth Amendment rights
          because although they are voluntarily engaging in
          misconduct knowing what they stand to lose, they are not
          affirmatively requesting to proceed pro se. Thus, instead of
          “waiver by conduct,” this situation more appropriately
          might be termed “forfeiture with knowledge.”

Id. at 379 (quoting United States v. Goldberg, 67 F.3d 1092, 1100-01
(3d Cir. 1995)).



                                           - 26 -
J-A10035-15



right to counsel.       See Phillips, 93 A.3d at 855 (vacating judgment of

sentence and remanding for further proceedings where trial court failed to

meet minimum requirements of Rule 121 and failed to question appellant on

qualitative aspects of waiver of counsel at critical stages of proceedings).

       Because Appellant did not waive his right to counsel, his constitutional

right to counsel was violated unless he forfeited this right. See Lucarelli,
971 A.2d at 1179.         Appellant filed pro se motions to remove two court-

appointed attorneys because he disagreed with their assessment of his case,

they refused to advance legal arguments Appellant believed had merit, and

Appellant believed a conflict of interest existed because they both were from

the Public Defender’s Office.14 There is no evidence, however, that Appellant

treated either counsel with disrespect or disdain.           Further, although

Appellant filed motions which delayed trial, it is not clear that any delay was

intentional. See N.T., 3/8/2012, at 3-8; N.T., 5/7/2012, at 3-4, 6-12. It

appears Appellant may not have known counsel did not file the motions he

requested until after the pretrial conference. N.T., 5/7/2012, at 6-12. Nor

is there evidence Appellant “engaged in physically abusive and threatening

conduct.” See Lucarelli, 971 A.2d at 1179. Although the issue of whether


____________________________________________


14
  As noted above, Appellant’s first court-appointed counsel filed a motion to
withdraw, but the trial court did not rely on this motion when finding
Appellant was not denied his right to counsel.        Motion to Withdraw,
3/31/2011; Opinion, 1/6/2014.




                                          - 27 -
J-A10035-15



Appellant was denied his right to counsel may not merit relief on appeal, it is

not wholly frivolous.

        We further note that, as to the issue concerning Appellant’s right to

counsel, appointed counsel did not comply with the technical requirements

of Anders and Santiago. Prior to withdrawing as counsel on a direct appeal

under Anders, counsel must file a brief that meets the requirements

established by the Pennsylvania Supreme Court in Santiago.             The brief

must:

        (1) provide a summary of the procedural history and facts, with
        citations to the record; (2) refer to anything in the record that
        counsel believes arguably supports the appeal; (3) set forth
        counsel’s conclusion that the appeal is frivolous; and (4) state
        counsel’s reasons for concluding that the appeal is frivolous.
        Counsel should articulate the relevant facts of record, controlling
        case law, and/or statutes on point that have led to the
        conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.         Counsel must also provide a copy of the

Anders brief to the appellant, together with a letter that advises the

appellant of his or her right to “(1) retain new counsel to pursue the appeal;

(2) proceed pro se on appeal; or (3) raise any points that the appellant

deems worthy of the court’s attention in addition to the points raised by

counsel in the Anders brief.” Commonwealth v. Nischan, 928 A.2d 349,

353 (Pa.Super.2007).       Substantial compliance with these requirements is

sufficient.      Commonwealth        v.   Wrecks,    934 A.2d 1287,      1290

(Pa.Super.2007).




                                      - 28 -
J-A10035-15



      Appellant’s counsel’s motion for leave to withdraw as counsel states:

“Counsel has carefully considered this matter and can find no basis which is

not frivolous to appeal [Appellant’s] conviction for one count of aggravated

assault.” Motion for Leave to Withdraw as Counsel, at ¶ 2; see also Letter

from James L. Best, Esq. to DaShaun Laquin Jamison, dated 11/10/2014

(“Letter to Appellant”). Counsel notified Appellant of the withdrawal request,

supplied him with copies of the motion for leave to withdraw and the

Anders brief, and sent Appellant a letter explaining his right to proceed pro

se or with new, privately-retained counsel to raise any additional points or

arguments that Appellant believed had merit.       See Motion for Leave to

Withdraw as Counsel at ¶ 5; Letter to Appellant.     Counsel’s Anders brief

provides a “Statement of the Facts,” which briefly summarizes the factual

and procedural history of the case. The section, however, is incomplete and

does not contain citations to the record. Anders Brief at 7. For six of the

seven arguments, it provides citations to the record, refers to evidence of

record that might arguably support the issues raised on appeal, provides

citations to relevant case law, states counsel’s conclusion that the appeal is

wholly frivolous, and states his reasons for concluding the appeal is

frivolous.    Id. at 10-20.    However, for the issue regarding whether

Appellant was denied his right to counsel, the Anders brief provides no

citations to case law and states that the trial court conducted an adequate

colloquy, even though it    failed to do so.   Id. at 9-10.   Accordingly, in

addition to finding Appellant’s argument concerning his right to counsel is

                                    - 29 -
J-A10035-15



non-frivolous, we conclude counsel failed to comply with the technical

requirements of Anders for that issue.15

       Appellant’s remaining issues are frivolous.

       Appellant’s second issue maintains the trial court erred when it failed

to admit into evidence a written report authored by Captain Charles Stetler

prior to Captain Stetler’s testimony and failed to admit testimony from

Appellant’s mother, father, and grandmother about telephone conversations

they had with individuals who did not testify. Anders Brief at 10-11.

       “[T]he admissibility of evidence is within the discretion of the trial

court, and such rulings will not form the basis for appellate relief absent an

abuse of discretion.” Commonwealth v. Hoover, 107 A.3d 723, 729

(Pa.2014) (quoting Commonwealth v. Rivera, 983 A.2d 1211, 1228

(Pa.2009)). Pennsylvania Rule of Evidence 802 provides that “[h]earsay is

not admissible except as provided by these rules, by other rules prescribed

by the Pennsylvania Supreme Court, or by statute.” Hearsay is defined as

an out-of-court statement offered “to prove the truth of the matter asserted

in the statement.”      Pa.R.Evid. 801.        Both Captain Stetler’s report and the

proposed testimony of Appellant’s family members constitute inadmissible


____________________________________________


15
   Although the “Statement of the Facts” section of the brief does not contain
citations to the record, the argument sections for the remaining six issues
contain citations to the record. Anders Brief, at 10-20. Therefore, the brief
as to the remaining sections substantially complies with Anders and
Santiago.



                                          - 30 -
J-A10035-15



hearsay.    The court acted within its discretion when it refused to admit

Captain Stetler’s report until he testified. N.T., 2/19/2013, at 172. Further,

the trial court acted within its discretion when it refused to admit the

testimony of Appellant’s family members.      N.T., 2/19/2013, at 223. This

claim is frivolous.

        Appellant’s third issue claims the trial court erred in denying his

motion to suppress a videotaped recording of the incident. Appellant claims

the prison staff tampered with the video captured by the prison facility

cameras, that the videotape included only a portion of the relevant incident,

and that it failed to include an earlier encounter between the prison guards

and Appellant. Anders Brief at 11; N.T., 8/30/2012, at 11-12.      We review

a denial of a suppression motion to determine “whether the record supports

the trial court’s factual findings and whether the legal conclusions drawn

therefrom are free from error.”     Commonwealth v. Reppert, 814 A.2d
1196, 1200 (Pa.Super.2002) (quoting Commonwealth v. McClease, 750
A.2d 320, 323 (Pa.Super.2000)).      Judge Saylor determined at the August

30, 2012 pre-trial hearing that Appellant presented no evidence the prison

staff   manipulated   the   videotape.   N.T.,   8/30/2012.     Further,   the

Commonwealth presented testimony from an electronics technician from the

prison who stated the tape was extracted from digital recordings made by

the facility’s cameras and the facility does not have the ability to edit the

videotapes. N.T., 8/30/2012, at 6-7. Judge Saylor found Appellant’s claims

that the prison staff included only a portion of the relevant incident “may be

                                    - 31 -
J-A10035-15



arguments at trial,” but were not a basis for suppression. Id. at 12. The

trial court acted within its discretion in admitting the videotape, and

Appellant’s claim is frivolous.

       In his fourth issue, Appellant alleges the Commonwealth violated

Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194 (1963), when it failed to

disclose a portion of a video and audio recording from a handheld camera

(“video/audio recording”)16 that would have captured the moments prior to

the incident at issue.17 Anders Brief at 11-12, N.T., 2/15/13, at 162-193.

       Pursuant to Brady, “the prosecution’s failure to divulge exculpatory

evidence is a violation of a defendant’s Fourteenth Amendment due process

rights.”   Commonwealth v. Com Ly, 980 A.2d 61, 75 (Pa.2009).                To

establish a Brady violation, a defendant must “demonstrate that exculpatory

or impeaching evidence, favorable to the defense, was suppressed by the



____________________________________________


16
   The prison had cameras at different locations throughout the prison
facility. The facility cameras did not have audio. N.T., 2/15/2013, at 164.
In addition, a guard captured a portion of the incident on a handheld
camera, that had video and audio. Id. at 164-65.         The guard had the
camera because a prisoner housed near Appellant needed to be recorded
when he exited his prison cell and the guards had taken that prisoner to the
shower prior to the incident. Id.
17
   It appears the Commonwealth produced a portion of the video/audio
recording that captured the incident, but not the moments leading up to the
incident, which Appellant claimed would have captured relevant
conversation. N.T., 2/15/13, at 162-193.




                                          - 32 -
J-A10035-15



prosecution,     to   the    prejudice     of   the   defendant.”   Id.   (quoting

Commonwealth v. Gibson, 951 A.2d 1110, 1126 (Pa.2008)).

       At the end of the first day of trial, after the video/audio recording of

the incident was admitted, the trial court ordered the Commonwealth to

attempt to locate the portion of the video/audio recording that preceded the

admitted portion. N.T., 2/15/2013, at 184-86. At the next trial day,18 the

Commonwealth admitted the requested portion of the video/audio recording

from the handheld camera. N.T., 2/19/2013, at 4. Appellant was able to

cross-examine the witness regarding the video/audio recording.

       The trial court found, although the “Commonwealth may have

inadvertently at best, caused the initial suppression of evidence,” Appellant

did not contend he was prejudiced by the evidence or establish the evidence

had exculpatory or impeachment value. Opinion, 1/6/2014, at 5. This was

not error, and Appellant’s Brady claim is frivolous.

       In his fifth issue, Appellant argues the verdict was inconsistent

because the jury found him guilty of aggravated assault, but acquitted him

of simple assault, a lesser included offense. Anders Brief at 12. Although

“often perplexing,” inconsistent verdicts “are not considered mistakes and do

not constitute a basis for reversal.” Commonwealth v. Thomas, 65 A.3d
939, 944 (Pa.Super.2013) (quoting Commonwealth v. Stokes, 38 A.3d

____________________________________________


18
  The first day of trial was a Friday. The next day of trial was a Tuesday, as
the Monday was a court holiday.



                                          - 33 -
J-A10035-15



846, 855 (Pa.Super.2011)).            “[T]he rationale for allowing inconsistent

verdicts is that it is the jury’s sole prerogative to decide on which counts to

convict in order to provide a defendant with sufficient punishment.” Id. at

944-45 (quoting Stokes, 38 A.3d at 855).            The trial court did not err in

denying relief based on an inconsistent verdict and we agree the claim is

wholly frivolous.

       Appellant claims in his sixth issue that the trial court erred in refusing

to send certain items to the jury room during deliberations. Anders Brief at

13.    The Pennsylvania Rules of Criminal Procedure provide: “the jury may

take   with   it    such   exhibits    as   the   trial   judge   deems   proper.”

Pa.R.Crim.P.646(A). “Whether an exhibit should be allowed to go out with

the jury during its deliberation is within the sound discretion of the trial

judge.”   Commonwealth v. Barnett, 50 A.3d 176, 194 (Pa.Super.2012)

(quoting Commonwealth v. Merbah, 411 A.2d 244, 247 (Pa.Super.1979)).

“The underlying reason for excluding certain items from the jury’s

deliberations is to prevent placing undue emphasis or credibility on the

material, and de-emphasizing or discrediting other items not in the room

with the jury.”     Id. (quoting Commonwealth v. Dupre, 866 A.2d 1089,

1103 (Pa.Super.2005)).

       Appellant requested that Captain Stetler’s report be sent to the jury.

The court denied this request, noting only portions of the report were read

into the record.     N.T., 2/19, at 167-68.       Appellant also requested that a

document he wrote to the superintendent be sent to the jury, and the trial

                                        - 34 -
J-A10035-15



court denied the request because it would place undue emphasis on the

exhibit.     Id. at 168-69.19     The trial court did not abuse its discretion in

denying Appellant’s request to send exhibits with the jury, and this claim is

frivolous.

       Appellant’s last claim maintains the evidence was insufficient to

support the verdict and the verdict is against the weight of the evidence.

Anders Brief at 13.

       We apply the following standard when reviewing a sufficiency of the

evidence claim: “[W]hether viewing all the evidence admitted at trial in the

light most favorable to the verdict winner, there is sufficient evidence to

enable the fact-finder to find every element of the crime beyond a

reasonable doubt.”         Commonwealth v. Lehman, 820 A.2d 766, 772

(Pa.Super.2003), affirmed, 870 A.2d 818 (2005) (quoting Commonwealth

v. DiStefano, 782 A.2d 574 (Pa.Super.2001)).               When we apply this

standard, “we may not weigh the evidence and substitute our judgment for

the fact-finder.” Id.

       “[T]he facts and circumstances established by the Commonwealth

need not preclude every possibility of innocence.”        Lehman, 820 A.2d at

772. Moreover, “[a]ny doubts regarding a defendant’s guilt may be resolved
____________________________________________


19
  The trial court agreed with Appellant that, under its reasoning, it would
deny Appellant’s request to send any document to the jury.             N.T.,
2/19/2013, at 369-70. Appellant noted his objection for the record. Id. at
370.



                                          - 35 -
J-A10035-15



by the fact-finder unless the evidence is so weak and inconclusive that as a

matter of law no probability of fact may be drawn from the combined

circumstances.” Id. “The Commonwealth may sustain its burden of proving

every element of the crime beyond a reasonable doubt by means of wholly

circumstantial evidence.” Id.

      In applying the above test, we must evaluate the entire record and we

must consider all evidence actually received. DiStefano, 782 A.2d at 582.

Further, “the trier of fact while passing upon the credibility of witnesses and

the weight of the evidence produced, is free to believe all, part or none of

the evidence.” Id.

      A jury convicted Appellant of aggravated assault of a correctional

officer. To sustain an aggravated assault of a correctional officer conviction,

the Commonwealth must establish the appellant “attempt[ed] to cause or

intentionally or knowingly cause[d] bodily injury to [an officer or employee

of a correctional institution], in the performance of duty.”     18 Pa.C.S. §

2702(a)(3). Bodily injury is defined as “[i]mpairment of physical condition

or substantial pain.”   18 Pa.C.S. § 2301.    Here, Correctional Officer Todd

Kepner testified that, while working in the restrictive housing unit of SCI

Coal Township, Appellant punched him in the jaw. N.T., 2/15/2013, at 94,

96. Officer Kepner experienced redness and pain in the jaw. Id. at 99. The

jury was entitled to believe Correctional Officer Kepner’s testimony, which

was sufficient to establish the elements of aggravated assault beyond a

reasonable doubt. Commonwealth v. Richardson, 636 A.2d 1195, 1196

                                    - 36 -
J-A10035-15



(Pa.Super.1994) (evidence sufficient where officer testified Appellant’s punch

broke officer’s glasses, caused officer to stumble backwards, and caused

pain for next few days).     Appellant’s sufficiency of the evidence claim is

frivolous.

      Whether a verdict is against the weight of the evidence is “addressed

to the discretion of the trial court.” Commonwealth v. Clay, 64 A.3d 1049,

1054-55 (citing Commonwealth v. Widmer, 744 A.2d 745, 751–52

(2000)). “A new trial should not be granted because of a mere conflict in

the testimony or because the judge on the same facts would have arrived at

a different conclusion.   Rather, ‘the role of the trial judge is to determine

that notwithstanding all the facts, certain facts are so clearly of greater

weight that to ignore them or to give them equal weight with all the facts is

to deny justice.’” Id. at 1055 (quoting Widmer, 744 A.2d at 752). Courts

should award “a new trial . . . when the jury’s verdict is so contrary to the

evidence as to shock one’s sense of justice and the award of a new trial is

imperative so that right may be given another opportunity to prevail.” Id.

(quoting Commonwealth v. Brown, 648 A.2d 1077, 1189 (Pa.1994)).

      Further, “[a]ppellate review of a weight claim is a review of the

exercise of discretion, not of the underlying question of whether the verdict

is against the weight of the evidence.”      Clay, 64 A.3d at 1055 (quoting

Widmer, 744 A.2d at 753). “Because the trial judge had the opportunity to

hear and see the evidence presented, an appellate court will give the gravest

consideration to the findings and reasons advanced by the trial judge when

                                    - 37 -
J-A10035-15



reviewing a trial court’s determination that the verdict is against the weight

of the evidence.” Id. (quoting Widmer, 744 A.2d at 753).

      The jury heard testimony from 17 witnesses, including the victims of

the alleged assaults, eyewitnesses, and the investigating officer. It viewed

32 exhibits, including witness statements and videotape recordings depicting

the events. The trial court found the verdict not against the weight of the

evidence. Opinion, 1/6/2014, at 7. The trial court acted within its discretion

and Appellant’s weight of the evidence claim is frivolous.

      Our independent review of the record reveals no additional non-

frivolous claims.

      Case remanded for the filing of an advocate’s brief consistent with this

memorandum. Counsel shall file the advocate’s brief within 45 days of the

issuance of this opinion. The Commonwealth shall have 30 days from the

filing of Appellant’s brief to file an Appellee’s brief. Jurisdiction retained.

      President Judge Gantman joins in the memorandum.

      Judge Mundy concurs in the result.




                                       - 38 -